Title: From James Madison to James Monroe, 8 March 1818
From: Madison, James
To: Monroe, James


Dear Sir
Montpellier Mar. 8. 1818
I find that Mr. H. Carroll, son of Charles Carroll, who brought over the Treaty of Ghent, is very desirous, as is his father, that he should be appointed to a land office on the Missouri. You are so well acquainted with the worth of the latter both as a man and a patriot, and probably also with the character of the son, that I ought perhaps on that account alone to forbear saying a word on the occasion; & I need not tell you how much silence would accord with my inclination. It is difficult for me however not to say of the son, of whom I have I believe rather more personal knowlege, than you may have, that I have always regarded him as uniting strict honor & integrity, with a cultivated understanding and amiable manners. And I may add that the personal footing on which I have been with the father, would naturally produce a sympathy with his gratification. In saying thus much I am of course to be understood as doing it without knowing who may be in competition, and with an entire confidence that your selection will be what a full view of all proper considerations ought to make it. Respectfully & affectionately yours
James Madison
